                 Case 2:20-cv-01473-JCC Document 31 Filed 04/16/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9        JAMES HEALY, on behalf of himself and all         CASE NO. C20-1473-JCC
          others similarly situated,
10
                                                            MINUTE ORDER
11                             Plaintiff,
                v.
12
          MILLIMAN, INC., d/b/a INTELLISCRIPT,
13
                               Defendant.
14

15
               The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
               This matter comes before the Court sua sponte. Defendant recently filed a motion for a
18
     protective order (Dkt. No. 24) and noted the motion for consideration April 16, 2021, consistent
19
     with Local Civil Rule 7(d)(2). In the interest of judicial efficiency, the Court will consider this
20
     motion concurrent to its consideration of Defendant’s motion for summary judgment (Dkt. No.
21
     19). The Clerk is DIRECTED to renote Defendant’s motion for protective order (Dkt. No. 24) to
22
     April 30, 2021.
23
     //
24
     //
25
     //
26


     MINUTE ORDER
     C20-1473-JCC
     PAGE - 1
            Case 2:20-cv-01473-JCC Document 31 Filed 04/16/21 Page 2 of 2




 1        DATED this 16th day of April 2021.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Paula McNabb
 4
                                               Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1473-JCC
     PAGE - 2
